Fish, C. J.
Citizens and taxpayers have not such interest as will authorize them to maintain a petition for the writ of prohibition to prevent the jury commissioners of the county from revising jury-lists and making up jury-boxes as provided in the Penal Code, § 816 et seq., and § 820 et seq. State of Washington ex rel. Hanna v. Main, 62 Wash. 242 (113 Pac. 632, 34 L. R. A. (N. S.) 255); Mealing v. Augusta, Dudley, 221; 32 Cyc. 622.
(a) Litigants have a legal remedy by challenge to the array of jurors on the trial of the case. Carter v. State, 143 Ga. 632 (2c), 639 (85 S. E. 884).
(i) Applying the foregoing to the allegations of the petition, there was no error in denying the writ of prohibition.

Judgment affirmed.


All the Justices concur.